Exhibit 3.1 State of Delaware Secretary of State Division of Corporations Delivered 01:21 PM 11/29/2010 FILED 01:21 PM 11/29/2010 SRV 101125614 - 4574132 FILE STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST: That at a meeting of the Board of Directors of China Green, Inc. resolutions were duty adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof. The resolution setting forth the proposed amendment is as follows: RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered " 1 " so that, as amended, said Article shall be and read as Follows: The name of the Corporation is hereby amended to Green Solutions China, Inc. SECOND: That thereafter, pursuant to resolution of its Board of Directors, a special meeting of the stockholders of said corporation was duly called and held upon notice in accordance with Section 222 of the General Corporation Law of the Stale of Delaware at which meeting the necessary number of shares as required by statute were voted in favor attic. amendment. THIRD: That said amendment was duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. IN WETNESS WHEREOF, said corporation has caused this certificate to be signed this 29 day of October, 2010 By: /s/ Chi Yip Tai Authorized Officer Title: CEO Name: Chi Yip Tai Print or Type
